Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on July 29, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.          							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a multi-stack diode comprising at least two drift step recovery diodes (DSRDs), each DSRD comprising: a first layer having a first type of dopant, a second layer forming a region with at least ten times lower concentration of dopants compared to adjacent layers thereto, and a third layer having a second type of dopant that is opposite to the first type of dopant, wherein the first layer of a second DSRD is positioned on top of the third layer of a first DSRD, and wherein the first layer of the second DSRD and the third layer of the first DSRD are degenerate to form a tunneling diode at an interface of the first DSRD and the second DSRD, the tunneling diode demonstrating a linear current-voltage characteristic.
Applicant Admitted Prior Art (AAPA) substantially discloses 										a multi-stack diode comprising at least two drift step recovery diodes (DSRDs) (Fig. 1), each DSRD comprising: 											a first layer having a first type of dopant (Fig. 1), 							a second layer forming a region with at least ten times lower concentration of dopants compared to adjacent layers thereto (Fig. 1), and 								a third layer having a second type of dopant that is opposite to the first type of dopant (Fig. 1), 											wherein the first layer of a second DSRD is positioned on top of the third layer of a first DSRD (Fig. 1).	
											Additionally, Liu et al. (CN 101777587 A) teaches a multi-stack diode comprising at least two drift step recovery diodes (DSRDs) (Fig. 4), each DSRD comprising: 			a first layer having a first type of dopant (Fig. 4), 							a second layer forming a region with at least ten times lower concentration of dopants compared to adjacent layers thereto (Fig. 4), and 								a third layer having a second type of dopant that is opposite to the first type of dopant (Fig. 4), 											wherein the first layer of a second DSRD is positioned on top of the third layer of a first DSRD (Fig. 4).	



Regarding Claims 2-9: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 10: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for producing a multi-stack diode, comprising: determining a number of Drift Step Recovery Diodes (DSRDs) in the multi-stack diode, growing, for each DSRD: a first layer having a first type of dopant, a second layer forming a region with at least ten times lower concentration of dopants compared to adjacent layers thereto, and a third layer having a second type of dopant that is opposite to the first type of dopant; and repeating the growing until the number of DSRDs are completed, wherein the third layer of a first DSRD and the first layer of an adjacent, second DSRD are degenerate to form a tunneling diode at an interface of the first DSRD and the second DSRD, the tunneling diode demonstrating a linear current-voltage characteristic.

The most relevant prior art reference due to Applicant Admitted Prior Art (AAPA) substantially discloses a method for producing a multi-stack diode, comprising: 		determining a number of Drift Step Recovery Diodes (DSRDs) in the multi-stack diode 

Additionally, Liu et al. (CN 101777587 A) teaches a method for producing a multi-stack diode, comprising: 										determining a number of Drift Step Recovery Diodes (DSRDs) in the multi-stack diode (Fig. 4 – implied), 											growing, for each DSRD (Fig. 4): 										a first layer having a first type of dopant (Fig. 4), 							a second layer forming a region with at least ten times lower concentration of dopants compared to adjacent layers thereto (Fig. 4), and 								a third layer having a second type of dopant that is opposite to the first type of dopant (Fig. 4); and 												repeating the growing until the number of DSRDs are completed (Fig. 4).

However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 10 (the individual limitations may 

Regarding Claims 11-20: these claims are allowed because of their dependency status from claim 10.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

12/04/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812